By the Court:
—This would be, in effect, altering the contract, and increasing the value of the money, in direct opposition to the act of Assembly. It is settled in the Cafe of Lee and Biddis* that such evidence shall not be received. The evidence stated, is not to explain the contract, but to prove a new and a different one: And if such an offer as is mentioned created any legal obligation, a different suit must be brought to enforce it. The witness, therefore, must be rejected.
The plaintiff thereupon suffered a nonsuit.

 1 Dall. 135. But see, likewise, Dall. 267. Hollingsworth versus Sit’ Da